The opinion of the court was delivered by
Redfield, J.
We do not deem it important to go much at length into the reasons of the decision in this case, in denying the relief sought. The court have sought industriously for some good ground for granting the relief asked, but find none.
The first ground, upon which the case is put by the counsel for the orator, is, that the court refused to grant a review in the case at law, when the orator Pettes was entitled to it; and that this was done in the hurry of closing up the term in order to go into the next county. I have no doubt we do a great many things, at such times, which need revision and correction, — but it is certainly a new doctrine, that such errors may be corrected in a court of equity. When a case is carried through to the court of last resort, and is not fairly and fully heard, and is consequently decided wrong, bring a bill in equity, and let the chancellor of the judicial circuit sit, as a court of error, upon the decisions of this court! The idea is too preposterous to be seriously entertained by any one, whose mind is not swayed by interest, or feeling. I have myself felt pressed by the severe hardship and obvious injustice of this case, and would willingly have sought out some remedy for the orators; — a majority, certain, if not all of the members of the court, who participated in the hearing, expressed the same opinion.
But,'conceding all the facts, upon which the orator’s counsel based their claim for relief, it seems too gross a departure from established rules, to reverse the decision at law by an application to a court of equity. The judgment at law is conclusive, unless there was some peculiar equity, which could not have availed at law, or unless the orators have been deprived of a fair and just hearing'in the case by fraud, accident, or ihistake; Emerson v. Udall, 13 Vt. 477, and cases there cited. Nothing of this kind is pretended, unless the accident, or mistake, of the court, in making a “ hurried,” or a *445wrong decision, is included in the exception, — which will hardly be contended ; — for, if that were the case, no judgment of any court could ever be relied upon as final; there might always be something objected to the character, or conduct, or decision of the court. This court, too, still remain of opinion, that the review was correctly denied, — which, indeed, we do not think important, as the denial itself made the law of that case; Fowler v. Pratt, 11 Vt. 369.
The remaining ground, upon which the court have been urged to grant relief, seéms to us to have been presented by the counsel in somewhat stronger light than it will bear. It seems to be supposed, by the counsel, to be the ordinary case of relieving from the consequences of a mistake oflaw. But, upon examination, it will appear that this is not such a case as courts of equity have ever granted relief in. Relief has sometimes, though not usually, been granted, when a party has suffered loss in a contract, in consequence fof a mistake of the law. But I have never found any case, in which a party has committed a tort in consequence of a mistake, either of law, or fact, and the other party was not in fault, that a court of equity has interfered to relieve the party from the legal consequences of his tortious act. And if this could, by any possibility, be done, it seems it should be done before a final judgment at law. But the truth is, no court of equity would sit to relieve a man from the consequences of his acts, or omissions, of a tortious nature, any more that it would, to relieve against the 'disappointments consequent upon the change of the seasons, the winds, or the tides.
It is truly unfortunate that the orator Ingraham did not commit the debtors in the defendant’s execution ; for the worst, that could have resulted to him, would have been an action for false imprisonment, with nominal damages and nominal costs. But the other alternative, if the execution did turn out to be legal, exposed him to the certainty of paying the entire debt, unless the |court should grant relief,'by distinguishing it from the ordinary case of one wholly neglecting to serve an execution, — which, it seems, they did not, but gave judgment for the whole sum. And in a doubtful case, when the consequences of mistake might be so fearful, it would certainly be most prudent to take the safe side of the dilemma. But Ingraham, upon advice which he deemed safe, chose to risk all,— and lost all.
*446It does not seem to the court that there was any blame on the part of the defendants, in putting a defective execution into Ingra-ham’s hands. The defect was merely a clerical one, one not the most wonderful of occurrence, and one which was doubtless unknown to all, until discovered by Ingraham too late to correct it. Under such a state of facts, it would hardly do to charge blame upon the defendants, as having virtually decoyed Ingraham into this error ; — and if there were any proof of such conduct on their part, or that of their agents, or attorneys, it would have afforded a perfect defence at law; — hut, in truth, there is no satisfactory evidence of even neglect on the part of any one, but the clerk, in regard to this defect. There does not, then, seem to be any ground of redress in this proceeding.
After spending considerable time in reflecting upon this case, it seems to me, that, if there was any point, at which redress could have been afforded Ingraham, it was in giving him a hearing in damages in the action at law; which would have been just and reasonable ; and, if that question were now before me, I confess I should be inclined to hesitate, before rendering judgment for the full amount of the execution. That question does not appear to have been brought to the consideration of the court in particular, and probably was not much considered. It came so near to the cases of voluntary neglect of an officer to levy an execution, which had been already settled by this court, that it was not thought practicable to distinguish them. But, upon farther reflection, it seems to me that the cases are distinguishable upon sound grounds, and that the fact that Ingraham did proceed to arrest the bodies of the debtors, and carry them to prison, and then only failed to commit them from a defect in the execution, although merely clerical, should have entitled him to reduce the damages to the loss actually sustained by the defendants.
But this ground of relief is not alleged in the bill, and does not seem, by the report of the case, to have been presented to the court, and may not be sound ; but if it is not, then there does not seem to me to have been any remedy, ever in the power of the orators. And if that had been a good defence at law, it would be no ground of relief here; and there is no mode of opening the case at law; — so that the case, although a hard one, does seem to be remediless.
Decree of the chancellor affirmed, with eosts.